Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2020

                                   No. 04-19-00844-CV

                             IN THE INTEREST OF C.C.,

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-18-53
                     Honorable Selina Nava Mireles, Judge Presiding


                                     ORDER
       The court reporter’s notification of late record is NOTED. The record was filed on
January 27, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court